PoR cuanto, la demandante apelada en el presente caso solicita que se desestime el recurso de apelación interpuesto por las deman-dadas apelantes, alegando, primero, que habiéndose dictado y noti-ficado la sentencia el día 4 de noviembre de 1938, y radicado el escrito de apelación el 28 de enero de 1989, la apelación ha sido interpuesta fuera de tiempo, y segundo, porque la apelación es enteramente frívola;
PoR cuanto, lio se dice en la moción de desestimación ni ello aparece tampoco del legajo, la fecha en que la notificación de la sentencia quedó archivada en la corte de distrito de donde este caso procede;
Por cuanto, de un estudio detenido que hemos hecho de los autos de este caso no aparece que el recurso sea enteramente frív'olo;
Por tanto, se declara sin lugar la moción de desestimación, sin perjuicio del derecho que la demandante apelada tiene a solicitar nuevamente la desestimación si el recurso realmente ha sido inter-puesto fuera de término.